DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-6, 9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a speaker, comprising a frame, a vibrating system and a magnet circuit system with a magnetic gap both accommodated in the frame respectively, wherein, the vibrating system comprises a vibrating diaphragm fixed on the frame, a voice coil inserted into the magnetic gap for driving the vibrating diaphragm, and an elastic supporting assembly fixed on the frame and connected to the voice coil at an end away from the vibrating diaphragm; the elastic supporting assembly includes an elastic member and an auxiliary vibrating diaphragm connected to the elastic member, wherein one end of the elastic member is fixed on the frame, and the other end of the elastic member is fixed on the voice coil at an end away from the vibrating diaphragm, the elastic member is a flexible circuit board, and the voice coil is electrically connected to the elastic member; the magnetic circuit system comprises a yoke fixed on the frame, a main magnet fixed on the yoke, a secondary 


Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of (US 10,728,672), Kim disclose a converter having a first suspension unit seated on an upper side of a rectangular frame  to vibrate. A second suspension unit is attached to a bottom surface of the first suspension unit and electrically connected to a voice coil to vibrate. A magnetic circuit comprises a center magnet, a set of sub-magnets spaced apart from the center magnet by certain distance to define a magnetic gap, a set of top plates positioned above the center magnet and the set of 

In view of (US 2004/0070294), Hanada discloses an electroacoustic converter such as a speaker, a head phone, an ear phone, a microphone, and an acoustic sensor capable of setting the distribution of a magnetic flux allowing a diaphragm to be driven uniformly over the entire surface thereof on a conductor formed on the diaphragm in a wide range in the vibrating direction and efficiently converting an electric signal to a sound or the sound to the electric signal with a low distortion without a high machining accuracy in manufacture. The electroacoustic transducer includes magnet plates, the entirety of which are formed like a disk or a ring and an acoustic diaphragm disposed parallel to said magnet plates and having a conductor formed on the plane thereof; wherein a component parallel to the vibration plane of said acoustic diaphragm is zero or in the radius direction of said magnet plates in the direction of magnetizing respective partial areas of said magnet plates, and angles formed by said magnetizing direction with respect to the vibration plane of said acoustic diaphragm are made gradually 


The references cited above whether in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651